Order filed June 14, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-01089-CV
                                    ____________

      ROGUE INVESTMENTS, LIMITED LIABILITY CO., Appellant

                                          V.

         TEXAS TARTS, INC., AND KRISTIN TROSTLE, Appellees


                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-52509

                                     ORDER

      The notice of appeal in this case was filed December 21, 2015. The clerk
responsible for preparing the record notified this court that the record is ready but
appellant had not made payment for the record. No evidence that appellant has
established indigence has been filed. See Tex. R. App. P. 20.1. On May 16, 2016,
this court notified appellant that the appeal was subject to dismissal unless appellant
filed a response with proof of payment for the record. No response was filed.
Therefore, the court issues the following order.

      Appellant is ordered to file the clerk’s record with the clerk of this court on or
before June 29, 2016. See Tex. R. App. P. 35.3(c). If appellant fails to file the clerk’s
record in accordance with this order, the appeal will be dismissed. See Tex. R. App.
P. 37.3(b).

                                    PER CURIAM